Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The disclosure does not support a release film per se that comprises as a component thereof “a first surface facing a protective panel which is attachable in a display panel of the display device”, as the display device is not a component of the release film. Accordingly, the protective panel, display panel and display device are not elements of the claimed release film. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 9 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 9, line 2, the Markush phrasing is improper and indefinite, and should be --has one of a quadrangular shape, a circular shape and a diamond shape--. 
In claim 16, lines 2-3, the recitation is indefinite whether such is a Markush group of alternatives, or a cumulative recitation, as the “or” in line 4 renders the recitation indefinite.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 4-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al. (2021/0129480). Disclosed is a release film (see Figure 7E) comprising a film layer (514) comprising a first surface (upper surface) and a second surface (lower surface) opposite the first surface, an embossed pattern layer (520) protruding from the second surface and the embossed pattern layer comprising a plurality of intaglio portions (518) arranged along the film layer.  
As to claim 2, see paragraph 0072.
As to claims 4-5 and 8, see paragraphs 0048, 0049 and 0065. 
As to claim 6, the embossed layer distinguishes an inherent pattern. 
As to claim 10, recesses are disclosed extending along a thickness direction. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (2021/0129480) in view of Lee et al. (9,644,078). Le et al. do not disclose ultraviolet curing. However, Lee et al. disclose it was known to cure release film employing ultraviolet curing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the release film of Le et al. from ultraviolet cured release film in the manner of Lee et al. as claimed, as such a modification would predictably provide a release film of a composition known in the field of release film providing.  

Claims 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (2021/0129480). As to claims 4-5 and 8, see paragraphs 0048, 0049 and 0065. As to the particular dimensions, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patently distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
As to claims 7, 9 and 11, the arrangement and provision of the intaglio portions would appear to be obvious matter of design choice, as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. 

Claims 12-15 and 17-20 are allowed. 

Claim 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG